Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-cv-22746-UU

  CARLOS FERNANDEZ,

         Plaintiff,

  v.

  CHECKALT ERAS, INC. and
  SHAI STERN,

         Defendants.
                                                  /

                                               ORDER

         THIS CAUSE comes before the Court upon Defendants’ Motion to Dismiss Plaintiff’s

  Complaint (the “Motion”). D.E. 9.

         THE COURT has considered the Motion and the pertinent portions of the record and is

  otherwise fully advised on the premises. For the reasons set forth herein, the Motion is GRANTED

  IN PART.

  I.     Background

         Unless otherwise indicated, the following facts are taken from the Complaint for Damages

  (D.E. 1, Ex. 1) filed by Plaintiff Carlos Fernandez against Defendants CheckAlt ERAS, Inc.

  (“CheckAlt”) and Shai Stern (“Stern” and, together with CheckAlt, “Defendants”).

         At all relevant times, Plaintiff was an employee of CheckAlt. D.E. 1, Ex. 1 ¶ 3. Stern was

  Plaintiff’s supervisor and had “operational control” over CheckAlt. Id. Plaintiff alleges that “[i]n

  several workweeks during the relevant period, Plaintiff worked[] in excess [of] forty (40) hours

  per week for Defendants.” Id. ¶ 11. During these weeks, however, Defendants purportedly failed

  to pay Plaintiff overtime compensation in violation of the Fair Labor Standards Act (“FLSA”). In
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 2 of 12



  addition, Plaintiff alleges that “[i]t is also believed that Plaintiff worked regular time for which he

  was not paid.” Id. ¶ 11. Further, Plaintiff alleges that during his employment with Defendants,

  “Plaintiff was improperly paid as a 1099 employee where, in actuality, he was a W-2 employee.”

  Id. ¶ 8.

             Plaintiff filed the underlying Complaint on or around June 2, 2020 in the 11th Judicial

  Circuit in and for Miami-Dade County, Florida. In the Complaint, Plaintiff asserts six causes of

  action for: (1) FLSA violations against both Defendants; (2) violations of the Florida Deceptive

  and Unfair Trade Practices Act (“FDUTPA”) against both Defendants; (3) declaratory relief

  against CheckAlt pertaining to Plaintiff’s classification as a 1099 employee; (4) violation of

  26 U.S.C. § 7434 against both Defendants for filing fraudulent information returns; (5) breach of

  oral contract against CheckAlt; and (6) unjust enrichment against CheckAlt. See generally id.

             Defendants timely removed the state-court action to this Court. D.E. 1. Through the

  Motion, Defendants move to dismiss each count in Plaintiff’s Complaint for failure to state a claim

  under Rule 12(b)(6). In addition, Defendants move to dismiss Stern as a named defendant. The

  Motion is now fully briefed and ripe for adjudication.

  II.        Legal Standard

             To state a claim for relief, Federal Rule of Civil Procedure 8(a)(2) requires only “a short

  and plain statement of the claim showing that the pleader is entitled to relief.” While a court, at

  this stage of the litigation, must consider the allegations contained in the plaintiff’s complaint as

  true, this rule “is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  In addition, the complaint’s allegations must include “more than an unadorned, the-defendant

  unlawfully-harmed-me accusation.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 3 of 12



  (2007)). Thus, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

         In practice, to survive a motion to dismiss, “a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim of relief that is plausible on its face.’” Id. (quoting

  Twombly, 550 U.S. at 570). A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged. Id. The plausibility standard requires more than a sheer possibility that a defendant has

  acted unlawfully. Id. Where a complaint pleads facts that are merely consistent with a defendant’s

  liability, it stops short of the line between possibility and plausibility of entitlement to relief. Id.

  Determining whether a complaint states a plausible claim for relief is a context-specific

  undertaking that requires the court to draw upon its judicial experience and common sense. Id. at

  679.

         Fraud claims are subject to Rule 9(b)’s heightened pleading requirements. Rule 9(b)

  provides that “[i]n allegations of fraud or mistake, a party must state with particularity the

  circumstances constituting fraud or mistake” but “[m]alice, intent, knowledge, and other condition

  of mind of a person shall be averred generally.” Fed. R. Civ. P. 9(b). The Eleventh Circuit has

  stated that Rule 9(b)’s fraud particularity requirement is met as long as the complaint sets forth (1)

  precisely what representations were made, and (2) the time and place of each such statement and

  the person responsible for making (or, in the case of omissions, not making) the same, and (3) the

  content of such statements and the manner in which they misled the plaintiff, and (4) what the

  defendants obtained as a consequence of the fraud.” Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194,

  1202 (11th Cir. 2001) (internal citation omitted).
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 4 of 12



  III.   Analysis

         A. Count I – FLSA Violations

         Defendants argue that Count I should be dismissed because Plaintiff has not established

  coverage under the FLSA. D.E. 9, pp. 5–7. The FLSA provides for two forms of coverage:

  individual coverage and enterprise coverage. Amadon v. Delivery Dudes, LLC, No. 16-CV-62329,

  2017 WL 7792707, at *2 (S.D. Fla. Mar. 3, 2017) (citing Thorne v. All Restoration Servs., Inc.,

  448 F.3d 1264, 1265–66 (11th Cir. 2006)). To trigger the applicability of the FLSA, a plaintiff

  must allege that he is covered by the FLSA through either theory of coverage. Villafana v. Feeding

  S. Fla., Inc., No. 13-60760-CIV, 2013 WL 2646729, at *9 (S.D. Fla. June 12, 2013) (citing

  Polycarpe v. E & S Landscaping Serv., Inc., 616 F.3d 1217, 1220 (11th Cir. 2010)). A plaintiff

  may claim individual coverage “if he regularly and directly participates in the actual movement of

  things or persons in interstate commerce.” Ceant v. Aventura Limousine & Transp. Serv., Inc.,

  874 F. Supp. 2d 1373, 1376 (S.D. Fla. 2012) (citing Josendis v. Wall to Wall Residence Repairs,

  Inc., 662 F.3d 1292, 1298 (11th Cir. 2011)). And a plaintiff may assert enterprise coverage “if his

  employer: (1) has employees engaged in interstate commerce or in the production of goods for

  interstate commerce, or employees who handle, sell, or otherwise work on goods or materials that

  have been moved in, or produced for, interstate commerce by any person; and (2) has gross volume

  sales or business of at least $500,000 annually.” Id.

         Here, the Complaint is devoid of any allegations to establish that Plaintiff participated in

  interstate commerce, and as such, Plaintiff fails to allege individual coverage under the FLSA.

  Plaintiff attempts to establish enterprise coverage through his allegations that Defendants “were

  regularly engaged in activities that involved interstate commerce,” and that Defendants “had

  annual gross sales or business in an amount not less than $500,000.00.” D.E. 1, Ex. 1 ¶ 6. The
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 5 of 12



  Complaint, however, provides no factual allegations about the nature of Defendants’ business or

  how Defendants’ business is connected to interstate commerce. Plaintiff’s conclusory statement

  that Defendants were involved in interstate commerce, without any supporting factual allegations,

  is insufficient to withstand dismissal. Gaviria v. Maldonado Bros., Inc., No. 13-60321-CIV, 2013

  WL 3336653, at *4 (S.D. Fla. July 2, 2013) (“Bare assertions that a defendant is ‘engaged in

  interstate commerce within the meaning of the law,’ and nothing more, are mere ‘formulaic

  recitations of the elements of a cause of action’ and should not survive a motion to dismiss.”);

  Burge v. Kings Realty Grp., LLC, No. 12-CV-1172, 2012 WL 4356815, at *2 (M.D. Fla. Sept. 24,

  2012) (finding that the plaintiff failed to sufficiently allege enterprise coverage because the

  complaint “merely allege[d] in conclusory fashion that ‘Defendants were an enterprise engaging

  in commerce or in the production of goods for commerce’ . . . and that ‘Defendants have annual

  gross volume of sales or business done of not less than $500,000.’”); see also Ceant, 874 F. Supp.

  2d at 1377 (dismissing the plaintiff’s complaint for failing to provide sufficient allegations as to

  either enterprise or individual coverage under the FLSA).

         Accordingly, the Court finds that Count I must be dismissed, but will allow Plaintiff an

  opportunity to amend.

         B. Count II – FDUTPA Violations

         In Count II, Plaintiff asserts a claim for “unfair and deceptive trade practice[s] prohibited

  by Florida Statutes.” D.E. 1, Ex. 1 ¶ 14. More specifically, Plaintiff alleges that the “actions of

  Defendants, misclassifying Plaintiff, is an unfair and deceptive trade practice.” Id. Defendants

  argue that Plaintiff’s FDUTPA claim should be dismissed because “Plaintiff fails to sufficiently

  allege the element of causation or that he sustained actual damages.” D.E. 9, p. 9. The Court

  agrees. More importantly, the Court finds sua sponte that Plaintiff cannot state a claim under
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 6 of 12



  FDUTPA because he is not seeking to recover for a “deceptive or unfair trade practice” within the

  meaning of the statute.

         The FDUTPA protects “the consuming public and legitimate business enterprises from

  those who engage in unfair methods of competition or unconscionable, deceptive, or unfair acts or

  practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202(2). Plaintiff is not suing

  as a consumer and he is not a “legitimate business enterprise.” Rather, he is suing his former

  employer for unpaid compensation. Accordingly, Plaintiff has remedies, but they do not lie under

  FDUTPA. See Leon v. Tapas & Tintos, Inc., 51 F. Supp. 3d 1290, 1296 (S.D. Fla. 2014)

  (dismissing with prejudice a claim for violations of FDUTPA predicated upon the defendants’

  alleged misclassification of the plaintiff as an independent contractor); see also Pinecrest

  Consortium, Inc. v. Mercedes-Benz USA, LLC, No. 13-20803-CIV, 2013 WL 1786356, at *1 (S.D.

  Fla. Apr. 25, 2013) (explaining that FDUTPA “has no application to entities complaining of

  tortious conduct which is not the result of a consumer transaction”).

         This limitation is apparent from the requirement that “actual damages in the FDUTPA

  context consist of the difference in the market value of the product or service in the condition in

  which it was delivered and its market value in the condition in which it should have been delivered

  according to the contract of the parties.” Vazquez v. Joseph Cory Holdings, LLC, No. 16-CV-

  1307, 2016 WL 11221088, at *5 (M.D. Fla. Nov. 10, 2016) (internal quotation marks and citation

  omitted). Here, although Plaintiff alleges (in a most conclusory fashion) that he “suffered

  damages” as a “result of Defendants’ unfair and deceptive trade practices” (D.E. 1, Ex. 1 ¶ 15),

  his damage claim is for unpaid compensation – not for the type of damages FDUTPA is intended

  to address.

         As such, the Court will dismiss Count II with prejudice.
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 7 of 12



           C. Count III – Declaratory Relief

           Plaintiff alleges that during his employment with Defendants, he was “improperly

  classified as an independent contractor when in fact he was just an employee.” D.E. 1, Ex. 1 ¶ 17.

  Through Count III, Plaintiff seeks “a declaration of whether he was an independent contractor.”

  Id. ¶ 18. Defendants move to dismiss Count III, arguing that “this cause of action is nothing more

  than a mash-up of other counts in the Complaint and redundant where all issues are adequately

  addressed by those other counts.” D.E. 9, p. 12.

           The Declaratory Judgment Act “confers on federal courts unique and substantial discretion

  in deciding whether to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277,

  284 (1995). Indeed, “a district court is authorized, in the sound exercise of its discretion, to stay

  or to dismiss an action seeking a declaratory judgment.” Compere v. Nusret Miami, LLC, 391 F.

  Supp. 3d 1197, 1206 (S.D. Fla. 2019). Still, “[d]eclaratory relief is only appropriate where there

  is a threat of imminent future harm.” Id. (citing Elend v. Basham, 471 F.3d 1199, 2017 (11th Cir.

  2006).

           Here, Plaintiff fails to allege that there is a threat of imminent future harm with respect to

  Plaintiff’s alleged improper classification as an independent contractor. And given that Plaintiff

  is no longer employed by Defendants, there can be no future harm to Plaintiff stemming from his

  alleged classification as an independent contractor during his employment with Defendants.

  Declaratory relief is thus inappropriate. The Court finds that allowing Plaintiff to amend this count

  would be futile, and as such, Count III is dismissed with prejudice.

           D. Count IV – Violation of 26 U.S.C. § 7434

           Under Section 7434, “[i]f any person willfully files a fraudulent information return with

  respect to payments purported to be made to any other person, such other person may bring a civil
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 8 of 12



  action for damages against the person so filing such return.” 26 U.S.C. § 7434. To state a claim

  under Section 7434, a plaintiff must allege: “(1) Defendants issued an information return; (2) [t]he

  information return was fraudulent; and (3) Defendants willfully issued a fraudulent information

  return.” Leon, 51 F. Supp. 3d at 1297. With respect to the third element, “at the motion to dismiss

  stage, the complaint must contain specific allegations supporting a plausible inference that [the

  defendant] willfully filed false information returns.” Id. at 1298. “Bare assertions that Defendants

  ‘knew’ the returns to be false, or that Plaintiff requested that Defendants pay him as an employee—

  without specific facts as to the who, what, when, why or how surrounding the actual filing of

  returns—does not meet the standard for pleading tax fraud.” Id.

         The Court finds that Plaintiff fails to state a claim under Section 7434. Plaintiff merely

  alleges that “Defendants have violated 26 U.S.C. Section 7434 by willfully filing of fraudulent

  information returns.” D.E. 1, Ex. 1 ¶ 23. Plaintiff presumably predicates his claim under Count

  IV on the basis that “Plaintiff was improperly paid as a 1099 employee.” Id. ¶ 8. But Plaintiff

  falls short of alleging that Defendants actually issued a 1099 to satisfy the first element required

  to state a claim under Section 7434. Accepting as true the fact that Plaintiff was “paid as a 1099

  employee” does not establish that Defendants were the parties responsible for issuing the 1099s.

  Further, the Complaint contains no factual allegations with respect to how the information returns

  were purportedly fraudulent. Plaintiff only alleges that Defendant filed “fraudulent information

  returns.” Moreover, Plaintiff fails to allege any facts to support a plausible inference that

  Defendants willfully filed false information returns. In short, the Complaint is devoid of any

  “specific facts as to the who, what, when, why or how surrounding the actual filing of returns,”

  which must be pled to state a claim under Section 7434. Leon, 51 F. Supp. 3d at 1298.

         Accordingly, Count IV is dismissed without prejudice.
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 9 of 12



         E. Count V – Breach of Oral Contract

         In Count V, Plaintiff alleges that Defendant CheckAlt breached “an oral agreement for

  Plaintiff to be paid certain compensation . . . by failing to pay agreed upon regular time and

  overtime.” D.E. 1, Ex. 1 ¶¶ 24, 27. Defendants argue that Count V should be dismissed because

  Plaintiff “fails to plead the elements of a claim for breach of an oral contract.” D.E. 9, p. 16. The

  Court agrees that Count V is subject to dismissal on this basis. 1

         To establish the existence of a contract, a plaintiff must plead offer, acceptance,

  consideration, and sufficient specification of the essential terms. See, e.g., Pirowskin v. Atl. &

  Pac. Ass’n Mgmt., Inc., No. 20-CV-21380, 2020 WL 2322920, at *2 (S.D. Fla. May 11, 2020)

  (citing St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004)). In addition, to state a claim for

  breach of an oral contract, “a plaintiff must allege that the ‘parties mutually assented to a certain

  and definite proposition and left no essential terms open.’” Id. (quoting W.R. Townsend

  Contracting, Inc. v. Jensen Civil Constr., Inc., 728 So. 2d 297, 300 (Fla. 1st DCA 1999)).

  “Conclusory allegations of ‘verbal promises,’ without more, do not state a claim for breach of

  contract under Florida law.” Sleit v. Ricoh Corp., No. 07-CV-724, 2007 WL 2565967, at *1 (M.D.

  Fla. Aug. 31, 2007).

         Here, the only facts alleged by Plaintiff are that the parties entered into an “oral agreement

  for Plaintiff to be paid certain compensation,” but that CheckAlt “breached the agreement by

  failing to pay agreed upon regular time and overtime,” and as a result, Plaintiff suffered damages.




         1
                 Defendants also argue that Count V is barred by the Statute of Frauds. D.E. 9, p.
  17–18. But the Court is not persuaded by this argument given that “the general rule is that an oral
  employment agreement for an indefinite period of time is not barred by the statute of frauds.” Al-
  Babtain v. Banoub, No. 06-CV-1973, 2009 WL 10670840, at *2 (M.D. Fla. June 26, 2009)
  (applying Florida law).
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 10 of 12



  The Complaint fails to allege any facts with respect to the formation or terms of the contract, and

  therefore, Count V fails to state a claim for breach of oral contract.

           Accordingly, Count V is dismissed with leave to amend.

           F. Count VI – Unjust Enrichment

           Plaintiff’s claim for unjust enrichment is premised on the allegation that “Plaintiff worked

  in excess of forty hours per week and was not paid overtime and/or was not paid regular time.”

  D.E. 1, Ex. 1 ¶ 7. Defendants argue that Plaintiff’s unjust enrichment claim is subject to dismissal

  with prejudice because it is preempted by the FLSA.

           “[A] plaintiff cannot circumvent the exclusive remedy prescribed by Congress in asserting

  equivalent state law claims in addition to the FLSA.” Garcia v. Nachon Enters., Inc., 223 F. Supp.

  3d 1257, 1268 (S.D. Fla. 2016). “Where a plaintiff’s state law claims are merely the FLSA claims

  recast in state law terms, those state law claims are preempted by the FLSA.” Id. Here, the Court

  finds that Plaintiff’s claim for unjust enrichment is nothing more than a state-law version of his

  FLSA claim for unpaid wages. 2 See D.E. 1, Ex. 1 ¶ 30 (“[Defendant] voluntarily accepted and

  retained the benefits conferred upon it by Plaintiff without paying his wages.”). Moreover, unjust

  enrichment is only available where there is no adequate remedy at law, and in this case, the FLSA

  provides an adequate remedy through which Plaintiff may pursue his claim for unpaid wages. See

  Bule v. Garda CL S.E., Inc., No. 14-21898-CIV, 2014 WL 3501546, at *3 (S.D. Fla. July 14,

  2014).

           Accordingly, Count VI is dismissed with prejudice.


           2
                  Although the Southern District of Florida is split on the issue of “whether a claim
  for unjust enrichment survives a preemption challenge where it’s pled solely as an alternative to
  the FLSA,” Altare v. Vertical Reality MFG, Inc., No. 19-CV-21496, 2020 WL 209272, at *3 (S.D.
  Fla. Jan. 14, 2020), nowhere does Plaintiff allege that his unjust enrichment claim is pled in the
  alternative to his FLSA claim.
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 11 of 12



         G. Defendant Stern

         As a final matter, Defendants argue that Stern should be dismissed with prejudice from this

  case as a named party defendant because he is “shielded by the corporation.” D.E. 9, p. 4.

  According to Defendants, “[t]he corporate shield doctrine prohibits jurisdiction over an individual

  if the individual’s only relevant contacts with the forum are acts performed for the benefit of the

  individual’s employer.”3 Id. Stern is named as a defendant in Counts I, II, and IV.

         With respect to Plaintiff’s Count I (FLSA violations), the FLSA defines “employer” as

  “any person acting directly or indirectly in the interest of an employer in relation to an employee.”

  29 U.S.C. § 203(d). The statute thus explicitly includes individuals other than the actual employer

  within its definition of “employer.” In fact, “[t]he overwhelming weight of authority is that a

  corporate officer with operational control of a corporation’s covered enterprise is an employer

  along with the corporation, jointly and severally liable under the FLSA for unpaid wages.” Patel

  v. Wargo, 803 F.2d 632, 637–38 (11th Cir. 1986). In this case, Plaintiff alleges that Stern “was

  the supervisor of Plaintiff[] and had operational control over Check[Alt].” D.E. 1, Ex. 1 ¶ 3.

  Accepting these allegations as true, the Court finds that Plaintiff has alleged enough facts to

  preclude a dismissal of Mr. Stern with prejudice.

         As for Count IV (Section 7434 violation), the Court has already determined that dismissal

  of this count with leave to amend is appropriate. Although the Complaint as pled offers limited

  factual allegations with respect to Stern, Count IV sounds in fraud. And as Defendants assert in



         3
                  In their Reply, Defendants argue for the first time that Plaintiff has failed to
  establish personal jurisdiction over Stern. See D.E. 25. But by not raising lack of personal
  jurisdiction in the Motion, Defendants have waived that argument. See, e.g., U.S. Commodity
  Furtures Trading Comm’n v. Oakmont Fin., Inc., 191 F. Supp. 3d 1347, 1352 (S.D. Fla. 2016)
  (“Because the Defendant makes this argument for the first time in the Reply, the Court will not
  consider the argument.”).
Case 1:20-cv-22746-UU Document 26 Entered on FLSD Docket 08/31/2020 Page 12 of 12



  the Motion, “[a] corporate officer is only subject to jurisdiction in the forum if the corporate officer

  commits intentional torts.” D.E. 9, p. 4. As such, dismissal of Stern at this time would be

  premature.

  IV.     Conclusion

          For the foregoing reasons, it is hereby

          ORDERED AND ADJUDGED that the Motion (D.E. 9) is GRANTED IN PART. Counts

  II, III, and VI are DISMISSED WITH PREJUDICE. Counts I, IV, and V are DISMISSED

  WITHOUT PREJUDICE and with leave to amend. Plaintiff may file an amended complaint no

  later than Friday, September 11, 2020. Failure to adhere to this deadline will result in dismissal

  of this action without further notice. It is further

          ORDERED AND ADJUDGED that the Initial Planning and Scheduling Conference is

  RESET to Friday, October 2, 2020.

          DONE AND ORDERED in Chambers, Miami, Florida, this 28th day of August, 2020.




                                                  __________________________________
                                                  URSULA UNGARO
                                                  UNITED STATES DISTRICT JUDGE
  Copies furnished:
  All counsel of record
